Order of Supreme Court, New York County (Martin Evans, J.), entered January 21, 1986, denying renewal of the receiver’s motion to confirm the Official Referee’s report and to punish respondent Sassower for contempt is unanimously reversed, on the law and the facts, without costs, renewal is granted and, upon renewal, the underlying order of November 22, 1985 is modified only to the extent of imposing a sentence of 30 days’ incarceration and directing that a warrant of commitment issue forthwith, and is otherwise affirmed.
The appeal from order of the same court and Justice, *325entered November 22, 1985, confirming the Official Referee’s report to the extent that it found respondent guilty of contempt but denying (with leave to renew) the Referee’s recommendation for imposition of a jail sentence and fines, is dismissed as subsumed in the appeal from the order denying renewal.
We agree with the Justice at Special Term that the report of the Referee should be confirmed. That report finds George Sassower guilty of 63 counts of criminal contempt in violating and continuing to violate an order of disqualification. However, in our opinion Special Term abused its discretion by its failure to impose a sanction in the light of the continuing contempts and respondent’s stated intention to continue to do so.
Accordingly, we have directed that respondent be incarcerated for 30 days, and that a warrant of commitment issue forthwith. Concur — Kupferman, J. P., Fein, Lynch, Milonas and Ellerin, JJ.